Opinion issued December 19, 2017




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-17-00031-CV
                             ———————————
                             DOV K. AVNI, Appellant
                                          V.
                   HARRIS COUNTY APPRAISAL, Appellee


                    On Appeal from the 215th District Court
                             Harris County, Texas
                       Trial Court Case No. 2016-65429


                           MEMORANDUM OPINION

      Appellant’s brief was originally due in March 2017. Appellant filed a brief

that did not comply with the requirements of Rule 38.1. Appellee filed a motion to

strike the brief. On October 12, 2017, this court struck the brief and ordered appellant

to file a brief in compliance with the Rules of Appellate Procedure on or before
October 24, 2017, or the appeal would be dismissed. Appellant filed a motion to

extend time to file his brief until November 22, 2017, but that date passed with no

brief filed.

       Accordingly, the appeal is dismissed for want of prosecution. See TEX. R. APP.

P. 42.3(c). All pending motions are dismissed as moot.

                                  PER CURIAM

Panel consists of Justices Jennings, Massengale, and Caughey.




                                          2